           IN THE UNIT ED ST ATES DIST RICT COU RT
              EAST ERN DIST RICT OF ARK ANS AS
                    JONE SBOR O DIVI SION

MICHAEL ANT HON Y AKIN S dfb/a
ABC CON STRU CTIO N COM PANY                                 PLAINTIFF

v.                       No. 3:19-cv-226-DPM

S & R DEV ELO PME NT INC, offici ally;
HIRE N PATEL, Presi dent, offici al capacity;
LAM AR FOX, Site Supe rviso r, offici al capac ity       DEFE NDA NTS

                                ORD ER

     1. Akin s's motio n to proce ed in forma pauperis, NQ 1, is grant ed.
     2. S & R hired Akin s to do some const ructio n work in Mario n,
Arka nsas. After Akin s comp leted part of it, S & R paid him a small
fracti on of what he was owed and then cance led the contr act. Akin s
claim s S & R has a histo ry of beha ving this way.
      Akin s has plead ed diver sity jurisd iction .   He is a citize n of

Arka nsas, and S & Risa Missi ssipp i corpo ration . He states varyi ng
dama ges amou nts. But his asser tion that the total amou nt in
contr overs y excee ds $75,000 appe ars to be in good faith.
      The Cour t dism isses witho ut preju dice Akin s' s claim that S & R
 comm itted the tort of outra ge. He hasn 't alleg ed emot ional distress.
 Marlar v. Daniel, 368 Ark. 505, 509-10, 247 S.W.3d 473, 477 (2007).
      Akin s has plaus ible claim s for breac h of contr act (brea ch of
 prom ise is dupli cativ e) and fraud . Acme Brick Co. v. Hamilton,
 218 Ark. 742,7 47,23 8 S.W.2d 658, 661 (1951); Tyson Foods, Inc. v. Davis,
347 Ark. 566, 580, 66 S.W.3d 568, 577 (2002). Service on the defendant s
is therefore appropria te. Gentile v. Missouri Department of Corrections &
Human Resources, 986 F.2d 214,217 (8th Cir. 1993).
     3. The Court directs the Clerk to prepare summons es for the
defendant s using the addresses provided by Akins. And the Court
directs the U.S. Marshal for the Eastern District of Arkansas to serve
the summons es and complaint without prepayme nt of fees.
     So Ordered.


                                                         ,
                                          D .P. Marshall Jr.
                                          United States District Judge
                                              &~ 5o/J /.e~ :).01 9




                                    -2-
